Title: To James Madison from Maximilian Godefroy, 2 March 1806 (Abstract)
From: Godefroy, Maximilian
To: Madison, James


                    § From Maximilian Godefroy. 2 March 1806, Baltimore. Shared with all who know JM concern about his accident and has learned with pleasure of his recovery. Hopes that Mrs. Madison’s health is also better than when Godefroy saw the Madisons in Philadelphia. Having not been able to obtain a response from Jefferson on the subject of the letter he wrote to him in early January, Godefroy also sends JM a note that he believes will merit JM’s and Jefferson’s attention, as well as that of every good and true American. Wrote something to Mr. Logan. He sends this letter by Mr. De Mun who will deliver it to JM with Godefroy’s respects. This young man, who has the fairest prospects, comes so highly recommended to JM that Godefroy has nothing further to add, as he himself is a foreigner in this country.
                